            Case 2:21-cv-01873-KSM Document 1 Filed 04/22/21 Page 1 of 14


                        IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
WILLIAM HARTZELL                        :
1081 Beverly Road                       :
Jenkintown, PA 19046                    :    CIVIL ACTION
                                        :
               Plaintiff,               :    NO.:
                                        :
       v.                               :
                                        :
ADAPTABLE SYSTEMS CORP. d/b/a           :
CORPORATE PAYROLL SERVICES              :
2 Neshaminy Interplex Drive, Suite 104  :
Feasterville-Trevose, PA 19053          :    JURY TRIAL DEMANDED
                                        :
               Defendant.               :
____________________________________:

                                 CIVIL ACTION COMPLAINT

       William Hartzell (hereinafter referred to as “Plaintiff,” unless indicated otherwise) by and

through his undersigned counsel, hereby avers as follows:

                                          INTRODUCTION

       1.       Plaintiff has initiated this action to redress violations by Adaptable Systems Corp.

d/b/a Corporate Payroll Services (hereinafter “Defendant”) of the Families First Coronavirus

Response Act (“FFCRA” - Pub. L. No. 116-127, 134 Stat. 178 (2020)); the Fair Labor Standards

Act (“FLSA” - 29 U.S.C. § 201 et. seq.), and the Family and Medical Leave Act (“FMLA” - 29

U.S.C. §§ 2601 et. seq.). As a direct consequence of Defendant’s unlawful actions, Plaintiff seeks

damages as set forth herein.

                                 JURISDICTION AND VENUE

       2.       This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks

redress for violations of federal laws.
             Case 2:21-cv-01873-KSM Document 1 Filed 04/22/21 Page 2 of 14


        3.       This Court may properly assert personal jurisdiction over Defendant because its

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over

Defendant to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in Int’l Shoe Co. v. Washington, 326 U.S.

310 (1945), and its progeny.

        4.       Pursuant to 28 U.S.C. § 1392(b)(1) and (b)(2), venue is properly laid in this district

because Defendant is deemed to reside where it is subjected to personal jurisdiction, rendering

Defendant a resident of the Eastern District of Pennsylvania.

                                               PARTIES

        5.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        6.       Plaintiff is an adult individual, with an address as set forth in the caption.

        7.       Defendant Adaptable Systems Corp. d/b/a Corporate Payroll Services provides

payroll services for small to medium sized businesses in several states within the United States

(including Pennsylvania), with a location at the address set forth in the above-caption. Plaintiff

was employed through and worked out of this address.

        8.       At all times relevant herein, Defendant acted by and through its agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for the Defendant.

                                    FACTUAL BACKGROUND

        9.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.




                                                    2
         Case 2:21-cv-01873-KSM Document 1 Filed 04/22/21 Page 3 of 14


       10.     Plaintiff was employed with Defendant as an outside sales representative for

approximately 1 month, from on or about March 2, 2020, until his unlawful termination (discussed

further infra) on or about April 8, 2020.

       11.     During his employment with Defendant, Plaintiff was primarily supervised by

Sales Manager, Frank Fierle (hereinafter “Fierle”).

       12.     Throughout his employment with Defendant, Plaintiff was a hard-working

employee who performed his job well.

       13.     In or about mid-March of 2020, Defendant required the majority of its employees,

including Plaintiff, to work remotely as a result of the global COVID-19 pandemic.

       14.     While working remotely from his residence, Plaintiff was required by Defendant to

make 60 sales calls per hour.

       15.     On or about March 13, 2020, as a result of Pennsylvania Governor Tom Wolf’s

Executive Order, all schools were closed as a result of the COVID-19 pandemic, and Plaintiff’s

12-year-old daughter was required to stay home for the foreseeable future.

       16.     On April 1, 2020, the Families First Coronavirus Response Act (“FFCRA”) became

effective for all eligible employees through December 31, 2020.

       17.     The FFCRA provides for paid leave through the Emergency Paid Sick Leave Act

and the Emergency Family and Medical Leave Expansion Act to eligible employees who are

“unable to work (or telework) due to a need for leave to care for the son or daughter under 18 years

of age of such employee if the school or place of care has been closed, or the child care provider

of such son or daughter is unavailable, due to a public health emergency” (such as the COVID-19

pandemic). See FFCRA, §§ 3102(b), 5102(a) and (b)(A).

       18.     In or about early April of 2020, Plaintiff was having difficulty completing the




                                                 3
           Case 2:21-cv-01873-KSM Document 1 Filed 04/22/21 Page 4 of 14


number of sales calls required by Defendant from home while caring for his 12-year-old-daughter.1

As a result, Plaintiff reached out to Fierle, on or about April 7, 2020, to request paid leave under

the FFCRA; however, Fierle was unable to provide Plaintiff with any information and directed

Plaintiff to Human Resources Director, George Sebastian (hereinafter “Sebastian”).

        19.      On or about April 8, 2020, Plaintiff reached out to Sebastian to request paid leave

under the FFCRA as he was unable to work (or telework) due to caring for his 12-year-old daughter

because of school/child care closure as a result of the COVID-19 pandemic.

        20.      During the aforesaid April 8, 2020 phone conversation, Sebastian informed

Plaintiff that he had no idea what the FFCRA entailed and was unable to provide him with any

information but instead instructed Plaintiff to apply for unemployment which would “pay [him]

more money.”

        21.      Later that same day, Plaintiff received an email from Sebastian that provided a link

to the FCCRA regulation but contained no specific provisions or details about the Act. Sebastian

further stated in his email that Fierle would contact Plaintiff “to collect [Plaintiff’s] company

ipad/phone accessories etc.” and that Plaintiff should “please send him and Heather the passcodes

to the devices and passwords to your appleID on your ipad,” as well as his “expense report for the

month.”

        22.      Based on Sebastian’s aforesaid instructions, including the request that Plaintiff

return all company property (see Paragraphs 20 and 21, supra), Plaintiff believed he had been

terminated/constructively terminated, on or about April 8, 2021, as a result of being unable to work

(or telework) due to having to take of his 12-year-old daughter because of school/child care closure




1
 Plaintiff is a single father and a primary caregiver for his daughter. Due to the COVID-19 pandemic, he had no other
child-care options.
                                                         4
         Case 2:21-cv-01873-KSM Document 1 Filed 04/22/21 Page 5 of 14


as a result of the COVID-19 pandemic and for exercising his rights under the FCCRA. Plaintiff

thereafter filed for unemployment.

       23.     Despite being on notice that Plaintiff was unable to work because he had to care for

his 12-year-old daughter due to school/child care closures as a result of the COVID-19 pandemic,

Defendant failed to offer Plaintiff emergency sick leave through the Emergency Paid Sick Leave

Act under the FFCRA.

       24.     Furthermore, despite being on notice that Plaintiff was unable to work because he

had to care for his 12-year-old daughter due to school/child care closures as a result of the COVID-

19 pandemic, Defendant also failed to clearly advise Plaintiff of his rights under the FCCRA’s

Emergency Family and Medical Leave Expansion Act.

       25.     As a result, Defendant failed to clearly follow proper notice, designation, and

informational regulations of the FFCRA/FMLA Expansion.

       26.     Plaintiff believes and therefore avers that Defendant willfully (1) failed to clearly

inform him of his individualized FMLA/Emergency Family and Medical Leave Expansion Act

rights (established by FFCRA), which constitutes a failure to follow proper notice, designation,

and information regulations of the FMLA; (2) discouraged him from filing for protected leave

pursuant to the Emergency Paid Sick Leave Act and the Emergency Family and Medical Leave

Expansion Act under FFCRA beginning on or about April 8, 2020; (3) failed to compensate

Plaintiff his regular wages for said qualifying leave; and (4) terminated/constructively terminated

him in retaliation for exercising his rights under the FFCRA (which incorporates the retaliation

provisions of the FMLA and the FLSA).




                                                 5
         Case 2:21-cv-01873-KSM Document 1 Filed 04/22/21 Page 6 of 14


                                          COUNT I
         Violations of the Families First Coronavirus Response Act (“FFCRA”) &
                          the Fair Labor Standards Act (“FLSA”)
                        ([1] Wrongful Termination & [2] Retaliation)

       27.     The foregoing paragraphs are incorporated herein as if set forth in full.

       28.     Effective April 1, 2020, the FFCRA provides for up to 80 hours of paid sick time

to eligible full-time employees who are unable to work or telework due to the effects of COVID-

19 through the Emergency Paid Sick Leave Act. See FFCRA, at §§ 5102(a) and (b)(A).

       29.     The FFCRA has expressly identified that enforcement of and all penalties arising

from violations of the Emergency Paid Sick Leave Act shall be governed by relevant sections of

the FLSA, as set forth in more detail below.

       30.     Defendant is engaged in an industry affecting commerce and employees, is a private

entity, and employs fewer than 500 employees. Id. at § 5110(2)(B)(aa).

       31.     Plaintiff was an eligible employee as defined by Section 3(e) of the FLSA (29

U.S.C. § 203(e)), who had been “caring for a son or daughter of such employee if the school or

place of care of the son or daughter has been closed, or the child care provider of such son or

daughter is unavailable, due to COVID-19 precautions,” see the FFCRA, § 5102(a)(5).

       32.     Defendant knew that Plaintiff was an eligible employee within the meaning of the

FLSA and the FFCRA.

       33.     Plaintiff was eligible for/requested paid sick leave for the two-week period (from

in or about April 8, 2020 to on or about April 22, 2020) that he was unable to work due to caring

for his daughter as a result of school/child care closures related to the COVID-19 pandemic

(discussed supra).

       34.     It is unlawful for any employer to discharge, discipline, or in any other manner

discriminate against any employee who exercises his rights to “take leave in accordance with this

Act.” Id. at § 5104. “An employer who willfully violates section 5104 shall . . . be considered to

                                                 6
         Case 2:21-cv-01873-KSM Document 1 Filed 04/22/21 Page 7 of 14


be in violation of section 15(a)(3) of the Fair Labor Standards Act of 1938 (29 U.S.C. §

215(a)(3)).” Id. at § 5105(b)(1).

        35.      Additionally, an employer who in any way disciplines, discriminates or retaliates

against, and/or discharges an employee in violation of this Act is subject to the penalties described

in sections 16 and 17 of the FLSA (29 U.S.C. § 216, 217) with respect to such violation. Id. at §

5105(b)(2). Penalties under sections 16 and 17 of the FLSA include, but are not limited to, lost

wages, an equivalent amount of liquidated damages, and attorney’s fees and costs. See FLSA, 29

U.S.C. § 216; 217.

        36.      Defendant willfully (1) failed to clearly inform Plaintiff of his rights pursuant to

the Emergency Paid Sick Leave Act under the FFCRA; (2) discouraged him from filing for paid

sick leave under the FFCRA when requested; and (3) terminated/constructively terminated him in

retaliation for his request for emergency paid sick leave pursuant to the FFCRA/FLSA.

        37.      These actions as aforesaid constitute violations of the FFCRA and the FLSA.

                                              COUNT II
              Violations of the Families First Coronavirus Response Act (“FFCRA”)
                         & the Family and Medical Leave Act (“FMLA”)
                                 ([1] Retaliation & [2] Interference)

        38.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        39.      Effective April 1, 2020, the FFCRA provides for paid leave through the Emergency

Family and Medical Leave Expansion Act to eligible employees who are “unable to work (or

telework) due to a need for leave to care for the son or daughter under 18 years of age of such

employee if the school or place of care has been closed, or the child care provider of such son or

daughter is unavailable, due to a public health emergency” (such as the COVID-19 pandemic).

See FFCRA, § 3102(b).



                                                   7
           Case 2:21-cv-01873-KSM Document 1 Filed 04/22/21 Page 8 of 14


        40.      The FFCRA has expressly identified that enforcement of and all penalties arising

from violations of the Emergency Family and Medical Leave Expansion Act shall be governed by

amendments to relevant sections of the FMLA, as set forth below.

        41.      Plaintiff was an eligible employee under the amended definitional terms of the

FMLA, as one “who has been employed for at least 30 calendar days by the employer with respect

to whom leave is requested under [29 U.S.C.A. § 2612 (a)(1)(F)].” Id. at § 3102(b).

        42.      Plaintiff requested leave for a “qualifying need related to a public health

emergency,” from his employer, with whom he had been employed for at least 30 calendar days.

Id.

        43.      Defendant is engaged in an industry affecting commerce and employs fewer than

500 employees for each working day during each of 20 or more calendar workweeks in the current

or proceeding calendar year. Id.

        44.      Plaintiff was entitled to receive leave pursuant to 29 U.S.C.A. § 2612 (a)(1)(F) for

a total of twelve (12) work weeks2 of leave on a block or intermittent basis. Id. at § 3102(a)(1).

        45.      After utilizing 10 days of leave under the Emergency Family and Medical Leave

Expansion Act, Plaintiff was entitled to paid leave for the remainder of the allotted 12 weeks.3

        46.      Plaintiff’s block time off to care for his daughter due to his daughter’s school

closure as a result of the COVID-19 pandemic beginning on or about April 8, 2020, constituted

FFCRA/FMLA-qualifying leave.




2
  If an employee is eligible for and utilizes leave under the Emergency Paid Sick Leave provision of the FFCRA set
forth in Count I, the employee’s leave entitled under FMLA Expansion provision of the FFCRA is reduced to 10 work
weeks of leave on a block or intermittent basis following the two weeks Emergency Paid Sick Leave.
3
  “The first 10 days for which an employee takes leave under [29 U.S.C.A. § 2612 (a)(1)(F)] may consist of unpaid
leave.” Id. at § 3102(b).
                                                        8
         Case 2:21-cv-01873-KSM Document 1 Filed 04/22/21 Page 9 of 14


        47.    Plaintiff was clearly retaliated against in violation of the FFCRA/FMLA, as he was

terminated/constructively terminated after requesting FMLA-qualifying expanded leave to care

for his daughter whose school had been closed due to the COVID-19 pandemic.

        48.    Defendant committed interference and retaliation violations of the FFCRA/FMLA

by: (1) terminating/constructively terminating Plaintiff for requesting and/or exercising his

FFCRA/FMLA rights and/or for taking FMLA-qualifying leave; (2) considering Plaintiff’s

FFCRA/FMLA leave needs in making the decision to terminate him; (3) failing to clearly inform

Plaintiff of his individualized FFCRA/FMLA rights, which constitutes a failure to follow proper

notice, designation, and information regulations of the FMLA; (4) terminating/constructively

terminating Plaintiff to intimidate him and/or prevent him from taking FFCRA/FMLA-qualifying

leave in the future; and (5) making negative comments and/or taking actions towards Plaintiff that

would dissuade a reasonable person from exercising his rights under the FFCRA/FMLA.

        49.    These actions as aforesaid constitute violations of the FFCRA and the FMLA.

                                         COUNT III
          Violations of the Families First Coronavirus Response Act (“FFCRA”) &
                            the Fair Labor Standards Act (“FLSA”)
                                       (Unpaid Wages)

        50.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        51.    Plaintiff was eligible for/requested paid sick leave for the two-week period (from

in or about April 8, 2020 to on or about April 22, 2020) that he was unable to work due to caring

for his daughter as a result of school/child care closures related to the COVID-19 pandemic

(discussed supra), pursuant to FFCRA’s Emergency Paid Leave Act.

        52.    Defendant was required to pay Plaintiff’s “regular rate of pay up to $511 per day,

and $5,110.00 in the aggregate” for the two-week emergency paid sick leave period due COVID-



                                                 9
         Case 2:21-cv-01873-KSM Document 1 Filed 04/22/21 Page 10 of 14


19 concerns pursuant to FFCRA’s Emergency Paid Sick Leave Act.                      See FFCRA, §

5110(5)(A)(ii)(I).

       53.     Plaintiff was also eligible for/requested up to 12 weeks of paid leave pursuant to

FFCRA’s Emergency Family and Medical Leave Expansion Act (discussed supra) because he was

unable to work due to caring for his daughter as a result of school/child care closures related to the

COVID-19 pandemic.

       54.     After utilizing 10 days of leave under FFCRA’s Emergency Family and Medical

Leave Expansion Act, Plaintiff was entitled to paid leave for the remainder of the allotted 12 weeks

(discussed supra), in “an amount that is not less than two-thirds of an employee’s regular rate of

pay (as determined under section 7(e) of the [FLSA]),” and not to “exceed $200 per day and

$10,000 in the aggregate.” Id. at § 3102(a)(1).

       55.     An employer who fails to pay an employee wages under the FFCRA is “considered

to have failed to pay minimum wages in violation of section 6 of the FLSA (29 U.S.C. § 206).”

Id. at § 5105(a)(1).

       56.     Defendant failed to pay Plaintiff any of the above required wages (see Paragraphs

52 and 54, supra) under FFCRA’s Emergency Sick Leave Act and Emergency Family and Medical

Leave Expansion Act.

       57.     As a result of Defendant’s willful failure to pay Plaintiff the aforesaid compensation

due him, Defendant violated the FFCRA and the FLSA and caused Plaintiff to suffer damages in

the form of unpaid wages.

       58.     These actions as aforesaid constitute violations of the FFCRA and the FLSA.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendant is to promulgate and adhere to a policy prohibiting discrimination and

retaliation in the future against any employee(s);


                                                  10
         Case 2:21-cv-01873-KSM Document 1 Filed 04/22/21 Page 11 of 14


       B.      Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s

illegal actions, including but not limited to back pay, front pay, salary, pay increases, bonuses,

insurance, benefits, training, promotions, reinstatement and seniority;

       C.      Plaintiff is to be awarded liquidated damages, as permitted by applicable law, in an

amount believed by the Court or trier of fact to be appropriate to punish Defendant for its willful,

deliberate, malicious and outrageous conduct and to deter Defendant or other employers from

engaging in such misconduct in the future;

       D.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper and appropriate (including but not limited to damages for emotional distress, pain, suffering

and humiliation); and

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.

       F.      Plaintiff is to be given a jury trial as demanded in the caption of this Complaint.

                                                     Respectfully submitted,

                                                     KARPF, KARPF & CERUTTI, P.C.

                                              By:    _______________________________
                                                     Ari R. Karpf, Esq.
                                                     3331 Street Rd.
                                                     Two Greenwood Square, Suite 128
                                                     Bensalem, PA 19020
                                                     (215) 639-0801
Dated: April 21, 2021




                                                11
       Case 2:21-cv-01873-KSM Document 1 Filed 04/22/21 Page 12 of 14




               ======táääá~ã=e~êíòÉää



^Ç~éí~ÄäÉ=póëíÉãë=`çêéK=ÇLÄL~=`çêéçê~íÉ=m~óêçää=pÉêîáÅÉë




      QLOOLOMON
                            Case 2:21-cv-01873-KSM
                                               UNITEDDocument   1 Filed
                                                      STATES DISTRICT    04/22/21 Page 13 of 14
                                                                      COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       NMUN=_ÉîÉêäó=oç~ÇI=gÉåâáåíçïåI=m^=NVMQS
Address of Plaintiff: ______________________________________________________________________________________________

                       O=kÉëÜ~ãáåó=fåíÉêéäÉñ=aêáîÉI=pìáíÉ=NMQI=cÉ~ëíÉêîáääÉJqêÉîçëÉI=m^=NVMRP
Address of Defendant: ____________________________________________________________________________________________
                                             aÉÑÉåÇ~åíDë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
       QLOOLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


        QLOOLOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                   Case 2:21-cv-01873-KSM Document 1 Filed 04/22/21 Page 14 of 14
JS 44 (Rev. 06/17)                                                        CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
                                                                                                           ^a^mq^_ib=pvpqbjp=`lomK=aL_L^=`lomlo^qb=m^volii
e^oqwbiiI=tfiif^j
                                                                                                           pbosf`bp
    (b) County of Residence of First Listed Plaintiff               jçåíÖçãÉêó                              County of Residence of First Listed Defendant _ìÅâë
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                             NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                        (For Diversity Cases Only)                                            and One Box for Defendant)
❒ 1    U.S. Government               u’ 3    Federal Question                                                                     PTF           DEF                                           PTF      DEF
          Plaintiff                             (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1    Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                           of Business In This State

❒ 2    U.S. Government                 ’ 4 Diversity                                               Citizen of Another State          ’ 2         ’ 2   Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                           (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                   Citizen or Subject of a           ’ 3         ’ 3   Foreign Nation                        ’ 6      ’ 6
                                                                                                     Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                 Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                FORFEITURE/PENALTY                            BANKRUPTCY                     OTHER STATUTES
❒   110 Insurance                      PERSONAL INJURY                 PERSONAL INJURY            ❒ 625 Drug Related Seizure               ’   422 Appeal 28 USC 158         ❒ 375 False Claims Act
❒   120 Marine                       ’ 310 Airplane                  ❒ 365 Personal Injury -            of Property 21 USC 881             ’   423 Withdrawal                ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’ 315 Airplane Product                Product Liability      ❒ 690 Other                                      28 USC 157                       3729(a))
❒   140 Negotiable Instrument               Liability                ❒ 367 Health Care/                                                                                     ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’ 320 Assault, Libel &                Pharmaceutical                                                      PROPERTY RIGHTS              ❒ 410 Antitrust
        & Enforcement of Judgment           Slander                        Personal Injury                                                 ❒ 820 Copyrights                 ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’ 330 Federal Employers’              Product Liability                                               ❒ 830 Patent                     ❒ 450 Commerce
❒   152 Recovery of Defaulted               Liability                ❒ 368 Asbestos Personal                                               ❒ 835 Patent - Abbreviated       ❒ 460 Deportation
        Student Loans                ’ 340 Marine                          Injury Product                                                         New Drug Application      ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’ 345 Marine Product                  Liability                                                       ❒ 840 Trademark                         Corrupt Organizations
❒   153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                        LABOR                          SOCIAL SECURITY               ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’ 350 Motor Vehicle             ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards               ’ 861 HIA (1395ff)               ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’ 355 Motor Vehicle             ❒ 371 Truth in Lending               Act                              ❒ 862 Black Lung (923)           ❒ 850 Securities/Commodities/
❒   190 Other Contract                     Product Liability         ❒ 380 Other Personal         ❒ 720 Labor/Management                   ’ 863 DIWC/DIWW (405(g))                 Exchange
❒   195 Contract Product Liability   ’ 360 Other Personal                  Property Damage                Relations                        ❒ 864 SSID Title XVI             ❒ 890 Other Statutory Actions
❒   196 Franchise                          Injury                    ❒ 385 Property Damage        ❒ 740 Railway Labor Act                  ’ 865 RSI (405(g))               ❒ 891 Agricultural Acts
                                     ’ 362 Personal Injury -               Product Liability       ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                           Medical Malpractice                                            Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS          ❒ 790 Other Labor Litigation               FEDERAL TAX SUITS                      Act
❒   210 Land Condemnation            ❒ 440 Other Civil Rights          Habeas Corpus:             ❒ 791 Employee Retirement                ❒ 870 Taxes (U.S. Plaintiff      ❒ 896 Arbitration
❒   220 Foreclosure                  ❒ 441 Voting                    ❒ 463 Alien Detainee                Income Security Act                      or Defendant)             ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒ 442 Employment
                                     u                               ❒ 510 Motions to Vacate                                               ❒ 871 IRS—Third Party                   Act/Review or Appeal of
❒   240 Torts to Land                ❒ 443 Housing/                        Sentence                                                               26 USC 7609                      Agency Decision
❒   245 Tort Product Liability             Accommodations            ❒ 530 General                                                                                          ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒ 445 Amer. w/Disabilities -    ❒ 535 Death Penalty                IMMIGRATION                                                                State Statutes
                                           Employment                  Other:                     ❒ 462 Naturalization Application
                                     ❒ 446 Amer. w/Disabilities -    ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                           Other                     ❒ 550 Civil Rights                 Actions
                                     ❒ 448 Education                 ❒ 555 Prison Condition
                                                                     ❒ 560 Civil Detainee -
                                                                           Conditions of
                                                                           Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                           ❒   3    Remanded from             ❒ 4 Reinstated or        ’     5 Transferred from     ❒ 6 Multidistrict                 ❒ 8 Multidistrict
        Proceeding                State Court                       Appellate Court               Reopened                     Another District            Litigation -                   Litigation -
                                                                                                                            (specify)                      Transfer                       Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      cc`o^=EmìÄKiKkçKNNSJNOTI=NPQ=pí~íK=NTUEOMOMFFX=cip^=EOVrp`OMNFX=cji^=EOVrp`OSMNF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=íÜÉ=cc`o^I=cip^=~åÇ=cji^K
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION     DEMAND $                   CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                     JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD
          QLOOLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                     JUDGE                              MAG. JUDGE

                  Print                                Save As...                                                                                                                  Reset
